
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29



MOTOROLA OMNIBUS
INCENTIVE PLAN OF 2003

(as amended through May 6, 2003)


        1.    Purpose.    The purposes of the Motorola Omnibus Incentive Plan of
2003 (the "Plan") are (i) to encourage outstanding individuals to accept or
continue employment with Motorola, Inc. ("Motorola" or the "Company") and its
subsidiaries or to serve as directors of Motorola, and (ii) to furnish maximum
incentive to those persons to improve operations and increase profits and to
strengthen the mutuality of interest between those persons and Motorola's
stockholders by providing them stock options and other stock and cash
incentives.

        2.    Administration.    The Plan will be administered by a Committee
(the "Committee") of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
satisfy such requirements as:

(a)the Securities and Exchange Commission may establish for administrators
acting under plans intended to qualify for exemption under Rule 16b-3 or its
successor under the Securities Exchange Act of 1934 (the "Exchange Act");

(b)the New York Stock Exchange may establish pursuant to its rule-making
authority; and

(c)the Internal Revenue Service may establish for outside directors acting under
plans intended to qualify for exemption under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the "Code").

        The Committee shall have the authority to construe and interpret the
Plan and any benefits granted thereunder, to establish and amend rules for Plan
administration, to change the terms and conditions of options and other benefits
at or after grant, and to make all other determinations which it deems necessary
or advisable for the administration of the Plan. The determinations of the
Committee shall be made in accordance with their judgment as to the best
interests of Motorola and its stockholders and in accordance with the purposes
of the Plan. A majority of the members of the Committee shall constitute a
quorum, and all determinations of the Committee shall be made by a majority of
its members. Any determination of the Committee under the Plan may be made
without notice or meeting of the Committee, in writing signed by all the
Committee members. The Committee may authorize one or more officers of the
Company to select employees to participate in the Plan and to determine the
number of option shares and other rights to be granted to such participants,
except with respect to awards to officers subject to Section 16 of the Exchange
Act or officers who are or may become "covered employees" within the meaning of
Section 162(m) of the Code ("Covered Employees") and any reference in the Plan
to the Committee shall include such officer or officers.

        3.    Participants.    Participants may consist of all employees of
Motorola and its subsidiaries and all non-employee directors of Motorola. Any
corporation or other entity in which a 50% or greater interest is at the time
directly or indirectly owned by Motorola shall be a subsidiary for purposes of
the Plan. Designation of a participant in any year shall not require the
Committee to designate that person to receive a benefit in any other year or to
receive the same type or amount of benefit as granted to the participant in any
other year or as granted to any other participant in any year. The Committee
shall consider all factors that it deems relevant in selecting participants and
in determining the type and amount of their respective benefits.

        4.    Shares Available under the Plan.    There is hereby reserved for
issuance under the Plan an aggregate of 95 million shares of Motorola common
stock. If there is a lapse, expiration, termination or cancellation of any Stock
Option issued under the Plan prior to the issuance of shares thereunder or if
shares of common stock are issued under the Plan and thereafter are reacquired
by Motorola, the shares subject to those options and the reacquired shares shall
be added to the shares available for benefits under the Plan. Shares covered by
a benefit granted under the Plan shall not be counted as

--------------------------------------------------------------------------------


used unless and until they are actually issued and delivered to a participant.
Any shares covered by a Stock Appreciation Right shall be counted as used only
to the extent shares are actually issued to the participant upon exercise of the
right. In addition, any shares of common stock exchanged by an optionee as full
or partial payment to Motorola of the exercise price under any Stock Option
exercised under the Plan, any shares retained by Motorola pursuant to a
participant's tax withholding election, and any shares covered by a benefit
which is settled in cash shall be added to the shares available for benefits
under the Plan. All shares issued under the Plan may be either authorized and
unissued shares or issued shares reacquired by Motorola. Under the Plan, no
participant may receive in any calendar year (i) Stock Options relating to more
than 3,000,000 shares, (ii) Restricted Stock or Restricted Stock Units that are
subject to the attainment of Performance Goals of Section 13 hereof relating to
more than 1,500,000 shares, (iii) Stock Appreciation Rights relating to more
than 3,000,000 shares, or (iv) Performance Shares relating to more than
1,500,000 shares. No non-employee director may receive in any calendar year
Stock Options relating to more than 30,000 shares or Restricted Stock Units
relating to more than 30,000 shares. The shares reserved for issuance and the
limitations set forth above shall be subject to adjustment in accordance with
Section 15 hereof. All of the available shares may, but need not, be issued
pursuant to the exercise of Incentive Stock Options. Notwithstanding anything
else contained in this Section 4 the number of shares that may be issued under
the Plan for benefits other than Stock Options or Stock Appreciation Rights
shall not exceed a total of 40 million shares (subject to adjustment in
accordance with Section 15 hereof).

        5.    Types of Benefits.    Benefits under the Plan shall consist of
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Stock, Performance Units, Annual Management Incentive Awards
and Other Stock or Cash Awards, all as described below.

        6.    Stock Options.    Stock Options may be granted to participants, at
any time as determined by the Committee. The Committee shall determine the
number of shares subject to each option and whether the option is an Incentive
Stock Option. The option price for each option shall be determined by the
Committee but shall not be less than 100% of the fair market value of Motorola's
common stock on the date the option is granted. Each option shall expire at such
time as the Committee shall determine at the time of grant. Options shall be
exercisable at such time and subject to such terms and conditions as the
Committee shall determine; provided, however, that no option shall be
exercisable later than the tenth anniversary of its grant. The option price,
upon exercise of any option, shall be payable to Motorola in full by (a) cash
payment or its equivalent, (b) tendering previously acquired shares (held for at
least six months if the Company is accounting for Stock Options using APB
Opinion 25 or purchased on the open market) having a fair market value at the
time of exercise equal to the option price or certification of ownership of such
previously-acquired shares, (c) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to
Motorola the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and any withholding taxes due to Motorola, and (d) such
other methods of payment as the Committee, at its discretion, deems appropriate.
In no event shall the Committee cancel any outstanding Stock Option for the
purpose of reissuing the option to the participant at a lower exercise price or
reduce the option price of an outstanding option.

        7.    Stock Appreciation Rights.    Stock Appreciation Rights ("SARs")
may be granted to participants at any time as determined by the Committee. An
SAR may be granted in tandem with a Stock Option granted under this Plan or on a
free-standing basis. The Committee also may, in its discretion, substitute SARs
which can be settled only in stock for outstanding Stock Options, at any time
when the Company is subject to fair value accounting. The grant price of a
tandem or substitute SAR shall be equal to the option price of the related
option. The grant price of a free-standing SAR shall be equal to the fair market
value of Motorola's common stock on the date of its grant. An SAR may be
exercised upon such terms and conditions and for the term as the Committee in
its sole discretion determines; provided, however, that the term shall not
exceed the option term in the case of

2

--------------------------------------------------------------------------------


a tandem or substitute SAR or ten years in the case of a free-standing SAR and
the terms and conditions applicable to a substitute SAR shall be substantially
the same as those applicable to the Stock Option which it replaces. Upon
exercise of an SAR, the participant shall be entitled to receive payment from
Motorola in an amount determined by multiplying the excess of the fair market
value of a share of common stock on the date of exercise over the grant price of
the SAR by the number of shares with respect to which the SAR is exercised. The
payment may be made in cash or stock, at the discretion of the Committee, except
in the case of a substitute SAR which may be made only in stock.

        8.    Restricted Stock and Restricted Stock Units.    Restricted Stock
and Restricted Stock Units may be awarded or sold to participants under such
terms and conditions as shall be established by the Committee. Restricted Stock
and Restricted Stock Units shall be subject to such restrictions as the
Committee determines, including, without limitation, any of the following:

(a)a prohibition against sale, assignment, transfer, pledge, hypothecation or
other encumbrance for a specified period; or

(b)a requirement that the holder forfeit (or in the case of shares or units sold
to the participant resell to Motorola at cost) such shares or units in the event
of termination of employment during the period of restriction.

        All restrictions shall expire at such times as the Committee shall
specify.

        9.    Performance Stock.    The Committee shall designate the
participants to whom long-term performance stock ("Performance Stock") is to be
awarded and determine the number of shares, the length of the performance period
and the other terms and conditions of each such award; provided the stated
performance period will not be less than 12 months. Each award of Performance
Stock shall entitle the participant to a payment in the form of shares of common
stock upon the attainment of performance goals and other terms and conditions
specified by the Committee.

        Notwithstanding satisfaction of any performance goals, the number of
shares issued under a Performance Stock award may be adjusted by the Committee
on the basis of such further consideration as the Committee in its sole
discretion shall determine. However, the Committee may not, in any event,
increase the number of shares earned upon satisfaction of any performance goal
by any participant who is a Covered Employee. The Committee may, in its
discretion, make a cash payment equal to the fair market value of shares of
common stock otherwise required to be issued to a participant pursuant to a
Performance Stock award.

        10.    Performance Units.    The Committee shall designate the
participants to whom long-term performance units ("Performance Units") are to be
awarded and determine the number of units and the terms and conditions of each
such award; provided the stated performance period will not be less than
12 months. Each Performance Unit award shall entitle the participant to a
payment in cash upon the attainment of performance goals and other terms and
conditions specified by the Committee.

        Notwithstanding the satisfaction of any performance goals, the amount to
be paid under a Performance Unit award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
amount earned under Performance Unit awards upon satisfaction of any performance
goal by any participant who is a Covered Employee and the maximum amount earned
by a Covered Employee in any calendar year may not exceed $8,500,000. The
Committee may, in its discretion, substitute actual shares of common stock for
the cash payment otherwise required to be made to a participant pursuant to a
Performance Unit award.

        11.    Annual Management Incentive Awards.    The Committee may
designate Motorola executive officers who are eligible to receive a monetary
payment in any calendar year based on a percentage of an incentive pool equal to
5% of Motorola's consolidated operating earnings for the calendar year. The
Committee shall allocate an incentive pool percentage to each designated
participant for each calendar

3

--------------------------------------------------------------------------------


year. In no event may the incentive pool percentage for any one participant
exceed 30% of the total pool. Consolidated operating earnings shall mean the
consolidated earnings before income taxes of the Company, computed in accordance
with generally accepted accounting principles, but shall exclude the effects of
Special Items. Special Items shall include (i) extraordinary, unusual and/or
non-recurring items of gain or loss, (ii) gains or losses on the disposition of
a business, (iii) changes in tax or accounting regulations or laws, or (iv) the
effect of a merger or acquisition, as identified in the Company's quarterly and
annual earnings releases.

        As soon as possible after the determination of the incentive pool for a
Plan year, the Committee shall calculate the participant's allocated portion of
the incentive pool based upon the percentage established at the beginning of the
calendar year. The participant's incentive award then shall be determined by the
Committee based on the participant's allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive pool allocated to a participant who is a Covered
Employee be increased in any way, including as a result of the reduction of any
other participant's allocated portion.

        12.    Other Stock or Cash Awards.    In addition to the incentives
described in sections 6 through 11 above, the Committee may grant other
incentives payable in cash or in common stock under the Plan as it determines to
be in the best interests of Motorola and subject to such other terms and
conditions as it deems appropriate; provided an outright grant of stock will not
be made unless it is offered in exchange for cash compensation that has
otherwise already been earned by the recipient.

        13.    Performance Goals.    Awards of Restricted Stock, Restricted
Stock Units, Performance Stock, Performance Units and other incentives under the
Plan may be made subject to the attainment of performance goals relating to one
or more business criteria within the meaning of Section 162(m) of the Code,
including, but not limited to, cash flow; cost; ratio of debt to debt plus
equity; profit before tax; economic profit; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings per
share; operating earnings; economic value added; ratio of operating earnings to
capital spending; free cash flow; net profit; net sales; sales growth; price of
Motorola common stock; return on net assets, equity or stockholders' equity;
market share; or total return to stockholders ("Performance Criteria"). Any
Performance Criteria may be used to measure the performance of the Company as a
whole or any business unit of the Company and may be measured relative to a peer
group or index. Any Performance Criteria may include or exclude Special Items
(as defined in section 11 above). In all other respects, Performance Criteria
shall be calculated in accordance with the Company's financial statements,
generally accepted accounting principles, or under a methodology established by
the Committee prior to the issuance of an award which is consistently applied
and identified in the audited financial statements, including footnotes, or the
Management Discussion and Analysis section of the Company's annual report.
However, the Committee may not in any event increase the amount of compensation
payable to a Covered Employee upon the attainment of a performance goal.

        14.    Change in Control.    Except as otherwise determined by the
Committee at the time of grant of an award, upon a Change in Control of
Motorola, all outstanding Stock Options and SARs shall become vested and
exercisable; all restrictions on Restricted Stock and Restricted Stock Units
shall lapse; all performance goals shall be deemed achieved at target levels and
all other terms and conditions met; all Performance Stock shall be delivered;
all Performance Units and Restricted Stock Units shall be paid out as promptly
as practicable; all Annual Management Incentive Awards shall be paid out based
on the consolidated operating earnings of the immediately preceding year or such
other method of payment as may be determined by the Committee at the time of
award or thereafter but

4

--------------------------------------------------------------------------------


prior to the Change in Control; and all Other Stock or Cash Awards shall be
delivered or paid. A "Change in Control" shall mean:

        A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not Motorola is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (a) any "person" or
"group" (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Motorola representing
20% or more of the combined voting power of Motorola's then outstanding
securities (other than Motorola or any employee benefit plan of Motorola; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the "beneficial ownership," or changes therein, of Motorola's
securities by either of the foregoing), (b) there shall be consummated (i) any
consolidation or merger of Motorola in which Motorola is not the surviving or
continuing corporation or pursuant to which shares of common stock would be
converted into or exchanged for cash, securities or other property, other than a
merger of Motorola in which the holders of common stock immediately prior to the
merger have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of Motorola other than any such transaction with entities in which the holders
of Motorola common stock, directly or indirectly, have at least a 65% ownership
interest, (c) the stockholders of Motorola approve any plan or proposal for the
liquidation or dissolution of Motorola, or (d) as the result of, or in
connection with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets, proxy or consent solicitation (other than by the
Board), contested election or substantial stock accumulation (a "Control
Transaction"), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board.

        15.    Adjustment Provisions.    

(a)If Motorola shall at any time change the number of issued shares of common
stock by stock dividend, stock split, spin-off, split-off, spin-out,
recapitalization, merger, consolidation, reorganization, combination, or
exchange of shares, the total number of shares reserved for issuance under the
Plan, the maximum number of shares which may be made subject to an award in any
calendar year, and the number of shares covered by each outstanding award and
the price therefor, if any, shall be equitably adjusted by the Committee, in its
sole discretion.

(b)In the event of any merger, consolidation or reorganization of Motorola with
or into another corporation which results in the outstanding common stock of
Motorola being converted into or exchanged for different securities, cash or
other property, or any combination thereof, there shall be substituted, on an
equitable basis as determined by the Committee in its discretion, for each share
of common stock then subject to a benefit granted under the Plan, the number and
kind of shares of stock, other securities, cash or other property to which
holders of common stock of Motorola will be entitled pursuant to the
transaction.

        16.    Substitution and Assumption of Benefits.    Without affecting the
number of shares reserved or available hereunder the Board of Directors or the
Committee may authorize the issuance of benefits under this Plan in connection
with the assumption of, or substitution for, outstanding benefits previously
granted to individuals who become employees of Motorola or any subsidiary as a
result of any merger, consolidation, acquisition of property or stock, or
reorganization other than a Change in Control, upon such terms and conditions as
the Committee may deem appropriate.

5

--------------------------------------------------------------------------------


        17.    Nontransferability.    Each benefit granted under the Plan shall
not be transferable otherwise than by will or the laws of descent and
distribution and each Stock Option and SAR shall be exercisable during the
participant's lifetime only by the participant or, in the event of disability,
by the participant's personal representative. In the event of the death of a
participant, exercise of any benefit or payment with respect to any benefit
shall be made only by or to the executor or administrator of the estate of the
deceased participant or the person or persons to whom the deceased participant's
rights under the benefit shall pass by will or the laws of descent and
distribution. Notwithstanding the foregoing, at its discretion, the Committee
may permit the transfer of a Stock Option by the participant, subject to such
terms and conditions as may be established by the Committee.

        18.    Taxes.    Motorola shall be entitled to withhold the amount of
any tax attributable to any amounts payable or shares deliverable under the
Plan, after giving the person entitled to receive such payment or delivery
notice and Motorola may defer making payment or delivery as to any award, if any
such tax is payable until indemnified to its satisfaction. A participant may pay
all or a portion of any required withholding taxes arising in connection with
the exercise of a Stock Option or SAR or the receipt or vesting of shares
hereunder by electing to have Motorola withhold shares of common stock, having a
fair market value equal to the amount required to be withheld.

        19.    Duration, Amendment and Termination.    No Incentive Stock Option
shall be granted more than ten years after the date of adoption of this Plan by
the Board of Directors; provided, however, that the terms and conditions
applicable to any option granted on or before such date may thereafter be
amended or modified by mutual agreement between Motorola and the participant, or
such other person as may then have an interest therein. The Board of Directors
or the Committee may amend the Plan from time to time or terminate the Plan at
any time. However, no such action shall reduce the amount of any existing award
or change the terms and conditions thereof without the participant's consent. No
material amendment of the Plan shall be made without stockholder approval.

        20.    Fair Market Value.    The fair market value of Motorola's common
stock at any time shall be determined in such manner as the Committee may deem
equitable, or as required by applicable law or regulation.

        21.    Other Provisions.    

(a)The award of any benefit under the Plan may also be subject to other
provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant's employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

(b)In the event any benefit under this Plan is granted to an employee who is
employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

(c)The Committee, in its sole discretion, may permit or require a participant to
have amounts or shares of common stock that otherwise would be paid or delivered
to the participant as a result of the exercise or settlement of an award under
the Plan credited to a deferred compensation or stock unit account established
for the participant by the Committee on the Company's books of account.

6

--------------------------------------------------------------------------------



        22.    Governing Law.    The Plan and any actions taken in connection
herewith shall be governed by and construed in accordance with the laws of the
state of Delaware (without regard to applicable Delaware principles of conflict
of laws).

        23.    Stockholder Approval.    The Plan was adopted by the Board of
Directors on March 20, 2003, subject to stockholder approval. The Plan and any
benefits granted thereunder shall be null and void if stockholder approval is
not obtained at the next annual meeting of stockholders.

7

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.29



MOTOROLA OMNIBUS INCENTIVE PLAN OF 2003 (as amended through May 6, 2003)
